DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “force transmission component” from claim 6 and “a cross-sectional area of the bores, passages and/or of the oil distributor steadily tapers from the oil distributor on the bearing housing to the bearing body” from claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:
In line 7, “counter-thrust surface” should read “the counter-thrust surface”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force transmission component” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (US6418722).
Regarding claim 1, Arnold teaches an exhaust gas turbocharger (Fig. 1) comprising: a compressor wheel (24); a turbine (20); and a shaft (22) configured to rotatably interconnect the compressor wheel and the turbine, wherein the shaft is mounted in the turbocharger by a bearing (40) configured to absorb axial forces acting on the shaft (the bearing works with the thrust ring to absorb forces); the turbocharger further comprising a one-piece thrust ring (34, the thrust collar includes first and second diameter sections 42 and 44, see Col. 2 lines 48-62) arranged on the shaft, wherein the one-piece thrust ring indirectly connects the shaft with the bearing (the thrust ring is on an inner radial side of the bearing, see Fig. 1) and is configured to transmit the axial forces acting on the shaft (through surfaces 48 and 50) both in a thrust direction (through surface 50) and in a counter-thrust direction (through surface 48) opposite to the thrust direction.
Regarding claim 2, Arnold teaches (Fig. 1) the thrust ring comprises: a thrust surface (48) configured to absorb the axial forces in the thrust direction, the thrust surface lying against the bearing such that axial forces in a direction of the compressor wheel are absorbed by the bearing (see Fig. 1), and a counter-thrust surface (50) configured to absorb the axial force in the counter- thrust direction, counter-thrust surface lying against the bearing (5) such that axial forces in a direction of the turbine (3) are absorbed by the bearing (5).
Regarding claim 3, Arnold teaches (Fig. 1) the bearing is formed of a bearing housing (12) and a bearing body (40) of a stator (Fig. 1).
Regarding claim 4, Arnold teaches (Fig. 1) a thrust bearing (52) is integrated in the bearing body, the thrust bearing being in contact with the thrust surface of the thrust ring and configured to absorb axial forces in the direction of the compressor wheel.
Regarding claim 5, Arnold teaches (Fig. 1) the thrust ring with the counter-thrust surface (14) lies against the bearing housing (see Fig. 1) so as to absorb the axial forces in the direction of the turbine.
Regarding claim 6, Arnold teaches (Fig. 1) a force transmission component (thrust bearing 52) arranged between the thrust ring and the bearing housing.
Regarding claim 7, Arnold teaches (Fig. 1) the thrust ring is non-positively arranged (the thrust ring is clamped on the shaft by elements 26 and 63) on the shaft and contacts a shaft shoulder (63) by a part of the counter-thrust surface (48).
Regarding claim 8, Arnold teaches (Fig. 1) the bearing comprises bores, passages and an oil distributor so as to supply the bearing with lubricant (see Col. 3 lines 34-36 and Fig. 1).
Regarding claim 9, Arnold teaches (Fig. 1) a cross-sectional area of the bores, passages and/or of the oil distributor steadily tapers from the oil distributor on the bearing housing to the bearing body (see Fig. 1, the oil passages start from a common annulus and taper to small bores leading to the bearing sections 40, 66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745